
	

113 HR 4963 IH: National Homeowners Bill of Rights Act of 2014
U.S. House of Representatives
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4963
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2014
			Ms. Michelle Lujan Grisham of New Mexico (for herself and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Real Estate Settlement Procedures Act of 1974 to provide protections to borrowers, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the National Homeowners Bill of Rights Act of 2014.
		2.Servicer treatment of borrowersThe Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2601 et seq.) is amended by inserting
			 after section 6 the following:
			
				6A.Servicer treatment of borrowers
					(a)Servicer requirements
						(1)Single electronic record and single point of contactEach servicer of a federally related mortgage loan, or agents of such servicer, shall, with respect
			 to the borrower, establish a single electronic record for each account,
			 the contents of which shall be accessible throughout the servicer, or
			 agents of such servicer, including to all affordable loan modification
			 staff, all foreclosure staff, and all bankruptcy staff.
						(2)Availability of net present value informationServicers shall maintain a free and publicly accessible website where borrowers may check their
			 estimated net present value.
						(b)Protections for homeowners with limited English proficiency
						(1)Free oral interpretationServicers shall provide free oral interpretation services for borrowers who request such services
			 and such services may be provided by contracting with housing counseling
			 agencies that are approved by the Department of Housing and Urban
			 Development and that have appropriate language capacity.
						(2)Notation in fileServicers shall—
							(A)note a request for translation services in the borrower’s file and make such note available to all
			 relevant servicer personnel; and
							(B)note in the borrower’s file any time the borrower has communicated or sought to communicate with
			 the servicer in a language other than English, and shall include such
			 other language.
							(3)Translated documents
							(A)Providing documents
								(i)In generalServicers shall, if a borrower asks for translated documents, provide key documents to the borrower
			 translated into the language of the borrower, including periodic
			 statements, affordable loan modification applications, denial notices, and
			 loan modification offers, including any trial period plan.
								(ii)ExceptionClause (i) shall only require providing documents in—
									(I)commonly spoken languages in the United States, as determined by the Bureau;
									(II)with respect to a particular servicer, languages spoken by a significant number of individuals
			 living in any markets in which the servicer does business, as determined
			 by the Bureau.
									(B)Accepting documentsServicers shall only be required to accept documents in languages in which the servicer already
			 provides documents, that are considered to be part of routine business
			 transactions in the market in which the mortgage loan was made, or that
			 are used in documents provided to the public by any department or agency
			 of the Federal Government.
							(4)ExceptionSubparagraph (A) of paragraph (3) shall not apply to small servicers, as defined under section
			 1026.41(e)(4)(ii) of title 12, Code of Federal Regulations.
						(c)Requirements during affordable loan modification process
						(1)Borrowers facing imminent defaultServicers shall evaluate a borrower facing imminent default (as such term is defined by the
			 Bureau), as well as those in default, for affordable loan modification
			 assistance, as described in this section.
						(2)Assistance to borrowers
							(A)Assistance in applying for affordable loan modificationServicers shall—
								(i)have available and sufficient staff to answer questions borrowers may have about filling out
			 documents; and
								(ii)provide borrowers a list of non-profit legal services organizations and housing agencies approved
			 by the Department of Housing and Urban Development, that can assist the
			 borrowers with documents.
								(B)Treatment of successors in interestServicers shall—
								(i)provide full information and complete loss mitigation options to successor homeowners protected
			 from an acceleration of a mortgage loan under the Garn-St Germain
			 Depository Institutions Act of 1982, if requested by the successor
			 homeowner; and
								(ii)review a mortgage loan for loss mitigation, as though the successor homeowner was the borrower, and
			 provide a decision on available loss mitigation prior to an assumption of
			 the mortgage loan, if requested by the succeeding homeowner.
								(3)After reviewing applicationIf a servicer denies an application for an affordable loan modification, the servicer shall notify
			 the borrower of other loss mitigation options that may be available to the
			 borrower and shall consider the borrower for such other loss mitigation
			 options.
						(4)Rule of constructionNothing in this section shall be construed as prohibiting a servicer from considering a borrower
			 for other loss mitigation options, so long as the servicer first offers
			 the borrower an affordable loan modification if the borrower is eligible
			 for such a modification.
						(5)Requirements related to transfer of loans
							(A)In generalFor any transfer of servicing to a successor servicer of a federally related mortgage loan or
			 subservicer, the transferring servicer shall—
								(i)inform the successor servicer (including a subservicer) whether a loan modification request is
			 pending;
								(ii)provide the successor servicer with all documentation related to the mortgage loan, including any
			 documentation relating to a loan modification or loss mitigation process;
								(iii)ensure that the successor servicer has the operational capacity to manage the transferred loan;
								(iv)ensure that the successor servicer shall accept and continue processing prior loan modification
			 requests, by including such requirement in the agreement made between the
			 servicers when transferring the loan;
								(v)ensure that successor servicer shall honor trial and permanent loan modification agreements entered
			 into by the transferring servicer by including such requirement in the
			 agreement made between the servicers when transferring the loan; and
								(vi)notify the borrower of the transferred loan that the new servicer is required to accept and
			 continue processing prior loan modification requests, if any, and is
			 required to honor trial and permanent loan modification agreements entered
			 into by the transferring servicer, if any.
								(B)Honoring of existing loan modifications and applications in processThe successor servicer shall agree to honor and accept any existing loan modification and continue
			 any loan modification applications.
							(C)Prohibition on foreclosureDuring the 60-day period beginning on the effective date of transfer of the servicing of any
			 federally related mortgage loan, the mortgage loan subject to such
			 transfer may not be subject to initiation of a judicial or non-judicial
			 foreclosure or be subject to a foreclosure sale.
							(d)Subsequent applications for affordable loan modificationIf a borrower has submitted an application or request in the past, the servicer shall allow such
			 borrower to make a subsequent affordable loan modification application if
			 the borrower experiences a material change in circumstances, as defined by
			 the Bureau.
					(e)Limitation on foreclosure proceedings
						(1)Stop of sales pending applicationIf a borrower submits an initial application for affordable loan modification assistance more than
			 7 business days before a scheduled foreclosure sale, the servicer must
			 stop and cancel the foreclosure sale.
						(2)Initiation of foreclosureA servicer may not initiate or continue a nonjudicial foreclosure or a judicial foreclosure that is
			 otherwise authorized under State law against a mortgagor that has
			 submitted an initial application for an affordable loan modification or
			 other loss mitigation, unless the servicer—
							(A)has determined whether the mortgagor is eligible for an affordable loan modification; and
							(B)has made such a modification, if the mortgagor is eligible for a modification.
							(3)Foreclosure proceedings permittedNotwithstanding paragraph (2), a servicer may initiate or continue a judicial or nonjudicial
			 foreclosure under State law against a borrower, if—
							(A)the servicer—
								(i)determines that the borrower is not eligible for a modification;
								(ii)notifies the borrower of the determination under clause (i); and
								(iii)provides the borrower—
									(I)a copy of any net present value calculation made by the servicer in relation to an affordable loan
			 modification, including any information providing a basis for such net
			 present value calculation;
									(II)a copy of any note, deed of trust, or other document necessary to establish the right of the
			 servicer to foreclose on the mortgage, including proof of assignment of
			 the mortgage to the servicer and the right of the servicer to enforce the
			 relevant note under the law of the State in which the real property
			 securing the mortgage is located;
									(III)a copy of any language in the pooling or servicing agreement with respect to the mortgage that the
			 servicer relies upon in asserting that it is prohibited or limited in
			 providing a modification of the mortgage note;
									(IV)a copy of all correspondence between the servicer and the borrowers and investors in which the
			 servicer attempts to obtain permission to make a modification; and
									(V)the alternatives to foreclosure available to the borrower, including deed in lieu of foreclosures
			 and short sales; or
									(B)a borrower—
								(i)declines to be considered for a loan modification in writing or declines an affordable modification
			 in writing; or
								(ii)does not respond to the servicer’s outreach activities (as defined by the Bureau) to obtain
			 underlying information to complete an application or fails to make a trial
			 or permanent loan modification payment.
								For purposes of subparagraph (A), a pooling and servicing agreement is any contract establishing the transaction rights and duties of the parties to any
			 mortgage-backed securitization transaction.(4)Bar to foreclosureFailure to comply with the requirements of this subsection shall be a bar to the foreclosure of a
			 mortgage, deed of trust, or substantially similar instrument.
						(5)Fees
							(A)Waiver of late feesIf a borrower’s application for affordable loan modification assistance is accepted, the servicer
			 shall waive any foreclosure fees and any late fees related to the
			 delinquency in payment.
							(B)No fee accrual while application is pendingA borrower shall not accrue additional late or foreclosure fees during the period beginning on the
			 date that the borrower submits an affordable loan modification application
			 and the date on which the servicer makes a determination on such
			 application.
							(6)NotificationWith respect to a foreclosure sale that is postponed by reason of this subsection, the servicer
			 shall notify the borrower in writing of such postponement and, if a date
			 for such foreclosure sale is rescheduled, shall notify the borrower in
			 writing of the new foreclosure sale date.
						(7)Certification of determination of eligibility required for sale
							(A)Sale of property prohibitedIf the servicer of a mortgage does not file a certification with the appropriate land records
			 office in the jurisdiction where the property securing the mortgage is
			 located, stating that the servicer has determined the eligibility of the
			 mortgagor for an affordable loan modification in compliance with this
			 section—
								(i)the mortgagee may not sell the property securing the mortgage; and
								(ii)no person that purchases the property securing the mortgage may initiate an action to recover
			 possession of the property.
								(B)ViolationsA sale of property in violation of this paragraph shall be void.
							(8)Initial application definedFor purposes of this subsection, the term initial application means a completed Uniform Borrower Assistance Form 710 of the Federal National Mortgage
			 Association or the Federal Home Loan Mortgage Corporation, a Request for
			 Modification and Affidavit of the Making Home Affordable Program, or other
			 equivalent form that sets forth the borrower’s financial, income, and
			 hardship information and Form 4506–T of the Internal Revenue Service.
						(f)Affordable loan modifications
						(1)Affordable loan modification definedFor purposes of this section, the term affordable loan modification means an agreement to reduce the amount of scheduled regular payments, determined by the
			 borrower’s debt-to-income ratio or residual income, and subject to such
			 terms and conditions as may be set by the Bureau, including any reduction
			 of the principal amount of the mortgage note as described in paragraph
			 (4), that is reflected in a permanent change to the terms of the mortgage
			 note under such terms as the Bureau shall define.
						(2)Calculation of target affordable regular mortgage paymentFor purposes of this subsection, the target affordable regular mortgage payment shall be an amount
			 determined by the borrower’s debt-to-income ratio or residual income, and
			 subject to such terms and conditions as may be set by the Bureau, subject
			 to such terms and conditions as may be set by the Bureau. Such terms shall
			 be based on a fully amortizing principal and interest payment over the
			 remainder of the term of the mortgage, as modified by any reduction in
			 principal.
						(3)EligibilityA mortgagor shall be eligible to participate in an affordable loan modification if—
							(A)such person is a borrower under a federally related loan secured by the principal residence of the
			 borrower or a person eligible to assume such a loan as a successor
			 homeowner protected from an acceleration of a mortgage loan under the
			 Garn-St Germain Depository Institutions Act of 1982, who is unable to make
			 payments on a federally related mortgage loan under such criteria as the
			 Director of the Bureau shall define, in consultation with the Secretary of
			 Housing and Urban Development and the Secretary of the Treasury;
							(B)such residence is occupied by the mortgagor; and
							(C)the loan modification has a positive net present value (as defined under paragraph (4)(B)(iv)(II)).
							(4)Earned principal forgiveness
							(A)In generalIf, after reducing mortgage note principal under earned principal forgiveness provided in
			 subparagraph (B), a target affordable regular mortgage payment has not
			 been achieved, the servicer of the mortgage shall comply with the
			 affordable loan modification plan waterfall steps as set out by the Bureau
			 of interest rate reduction, term extension, and principal forbearance, as
			 necessary to achieve a target affordable regular mortgage payment.
							(B)Earned principal forgiveness
								(i)Principal reductionThe Bureau shall determine standards by which a mortgagor who has received an affordable loan
			 modification shall remain in good standing in order to participate in a
			 reduction in mortgage note principal under this subsection.
								(ii)Principal reduction requiredExcept as provided under clause (iii), a servicer shall offer a borrower an affordable loan
			 modification having the maximum amount of principal reduction that results
			 in a positive net present value calculation. For purposes of calculating
			 net present value, a servicer may use their own formula, if it has been
			 approved by the Bureau, or may use a default formula determined by the
			 Bureau.
								(iii)Exceptions
									(I)Greater principal reductionA servicer may offer a greater principal reduction, if such a reduction is consistent with the
			 terms of any contract with respect to the mortgage.
									(II)Loan-to-value ratioA servicer is not required to offer a principal reduction that would result in a loan-to-value
			 ratio of less than 100 percent.
									(iv)Rules of construction
									(I)Maximum amount of principal reductionA principal reduction amount may be considered the maximum amount if it is within $1,000 of the
			 actual maximum amount.
									(II)Positive net present value calculationA net present value calculation shall be deemed to be positive for the mortgage investors if the net present value result for an affordable loan modification
			 scenario is greater than the net present value result if no affordable
			 loan modification is made. Net present value shall be calculated as the
			 benefit of all investors in a securitization rather than the benefit of
			 any particular class of investors.
									(v)Principal forgiveness
									(I)Treatment of principal reduction amountAny amount of principal reduction under clause (ii) shall be treated as non-interest-bearing
			 principal forbearance until the dates described under subclause (II). The
			 principal reduction described in this clause shall be deemed to be
			 separate from and exclusive of any other forbearance that may be offered
			 in conjunction with a modification under an affordable loan modification
			 program.
									(II)Reduction of principalThe servicer of a mortgage modified under an affordable loan modification plan shall reduce the
			 unpaid balance of the principal of the mortgage by an amount equal to 1⁄3 of the total amount of the principal reduction under clause (ii) on each of the following dates:
										(aa)The date that is 1 year after the date on which the affordable loan modification begins.
										(bb)The date that is 2 years after the date on which the affordable loan medication begins.
										(cc)The date that is 3 years after the date on which the affordable loan modification begins.
										(vi)Certain modificationsWith respect to a borrower that is not underwater and does not qualify for principle reduction, the
			 servicer shall offer such borrower an affordable loan modification to
			 reach the target affordable regular mortgage payment amount, if the
			 borrower qualifies.
								(5)Treatment of junior liensWith respect to a borrower, if a primary mortgage loan is modified pursuant to this subsection, the
			 servicer of any junior mortgage loan shall make a modification available
			 to the borrower on the same terms as the modification of the primary
			 mortgage loan, unless prohibited by contract.
						(6)Rule of constructionNothing in this section shall be construed as prohibiting a servicer from providing a loan
			 modification that does not produce a positive net present value (as
			 defined under paragraph (4)(B)(iv)(II)).
						(g)Bar to foreclosureIn any judicial or non-judicial foreclosure proceeding, it shall be a bar to foreclosure that the
			 servicer of the federally related mortgage loan on the property to be
			 foreclosed violated any provision of this section.
					(h)Civil Penalty
						(1)In generalAny servicer who violates a provision of this section shall be subject to a fine in an amount, as
			 determined by the Bureau, not to exceed $5,000 for each violation except
			 that the maximum penalty for all violations by any particular servicer
			 during any 1-year period shall not exceed $1,000,000.
						(2)Liability to borrowerAny servicer that violates a provision of this section with respect to a loan shall be liable to
			 the borrower of such loan in the amount of $10,000 per violation.
						(3)Continuing violationsIn the case of a continuing violation, as determined by the Bureau, each day shall constitute a
			 separate violation for purposes of this subsection.
						(4)Adjustment of amountsAfter the end of the 1-year period beginning on the date of the enactment of this subsection, the
			 Bureau shall annually adjust amounts specified under this subsection to
			 reflect inflation.
						6B.Mortgage Servicer Ombudsman
					(a)In generalThe Director of the Bureau shall appoint a Mortgage Servicer Ombudsman (the Ombudsman) within the Bureau.
					(b)DutiesThe Ombudsman shall provide assistance to servicers and borrowers in complying with Federal law
			 with respect to the servicing of mortgage loans and offer resolution to
			 borrowers who are facing noncompliance.
					(c)Focus on low-Income borrowersIn carrying out this section, the Ombudsman shall focus on providing assistance to low-income
			 borrowers.
					(d)ConsultationThe Ombudsman shall consult with—
						(1)attorneys general of States in carrying out this section; and
						(2)other offices of the Bureau that engage in dispute resolution.
						(e)Non-DuplicationThe Ombudsman may not carry out any activities that would be duplicative with activities of other
			 Bureau offices.
					6C.Penalties for robo-signingAny servicer who records or files with a land records office or a court more than one document with
			 material deficiencies with respect to a mortgage loan shall be subject to
			 a fine of not more than $7,500 for each such loan..
		3.Extension of the Protecting Tenants at Foreclosure Act of 2009Section 704 of the Protecting Tenants at Foreclosure Act of 2009 (12 U.S.C. 5201 note; 12 U.S.C.
			 5220 note; 42 U.S.C. 1437f note) is hereby repealed.
		4.Rule of ConstructionNothing in this Act, or the amendments made by this Act, shall be construed as preempting any State
			 or local law with respect to foreclosures that provides greater
			 protections for consumers.
		5.RulemakingThe Bureau of Consumer Financial Protection shall, not later than the end of the 12-month period
			 beginning on the date of the enactment of this Act, issue regulations to
			 carry out this Act and the amendments made by this Act, and the Bureau
			 shall provide that such regulations take effect not later than the end of
			 the 6-month period beginning on the date the regulations are issued.
		
